Dissenting Opinion by
Spaeth, J.:
Whether a speedy trial was denied depends on whether the 270 day period is computed from the date of the filing of the first complaint, or of the second.
The majority computes the period from the date of the filing of the second complaint, reasoning that the first complaint was properly dismissed. In my view, it was not.
Pa.R.Crim.P. 150 (a) states in relevant part:
“No person arrested under a warrant or appearing in response to a summons or citation shall be discharged from custody nor shall any complaint be dismissed because of any informal defects in the complaint ..., but the complaint ... may be amended at any time so as to remedy such informality.”
Here, although the prosecutrix signed the original complaint in the presence of a magistrate, her signature failed to penetrate to the copy with which the defendant was served. Such a defect was informal; there was never any question of the genuineness of the complaint or the identity of the prosecutrix.
The majority’s reliance on Pa.R.Crim.P. 150 (b) seems to be mistaken. That rule applies only where the complaint “contains a substantive defect.”
*214What probably happened in this: By the time the second complaint was filed, at least 244 days had elapsed, and still no preliminary hearing had been held. It was therefore evident that it might be difficult to hold the trial within 270 days. The proper procedure was for the district attorney to request an extension. Pa.R.Crim.P. 1100 (c). The dismissal of the first complaint was in effect a circumvention of that procedure, and should not be countenanced.
The majority states: “[T]he record fails to show any objection by appellant or his attorney to the dismissing of the complaint because of the defect. We interpret this as an acquiescence in the procedure employed by the magistrate.” Majority opinion at 212. I cannot accede to this statement. Either the complaint was properly or improperly dismissed. The majority’s computation of the 270 day period is premised on the conclusion that it was properly dismissed. If it was, appellant cannot be said to have “acquiesce[d]” because he did not insist upon proceeding on a defective complaint. If, however, as I believe, the complaint was improperly dismissed, still there was no acquiescence. The impropriety arose because the district attorney was attempting to circumvent appellant’s right to a speedy trial. Appellant’s only obligation was to file a timely motion to protect that right, and he did. Cf. Commonwealth v. Shelton, 239 Pa. Superior Ct. 195, 361 A.2d 873 (1976).
I would discharge appellant.